Hagarty, J. (dissenting).
This is a common-law action. Defend-
ant entered into separate contracts with various contracting companies for the installation of new steam and electric generating emits in its Brooklyn plant. Plaintiff was in the employ of M. H. Tread-well Co., Inc., an independent contractor, engaged in the work of erecting the cinder catchers above the boilers. Along the westerly wall of the defendant’s plant, above the boilers but below the cinder catchers, there extended a concrete slab, fifty-eight inches wide, divided longitudinally by a girder forty-five inches above the surface. This slab was a permanent part of the defendant’s structure. Holes had been cut in the outer edge of the slab by another contractor for the purpose of exposing the inner surface so that the steel supports for the gratings could be riveted thereto. While walking along the slab between the girder and the outer edge, with sufficient light to see the outer edge of the slab, plaintiff stepped into one of the holes, fell and was injured. I am of opinion that the accident to plaintiff reasonably could not have been anticipated. Defendant violated no duty that it owed to the plaintiff. There is no proof in this record that the slab was intended to be used or ever before was used as a passageway for workmen. Here, as in Murphy v. Altman (28 App. Div. 472), it was apparent to the plaintiff that the building was incomplete, and he took the risk of the work because of its incomplete condition. (See, also, Burke v. Ireland, 26 App. Div. 487; Callan v. Pugh, 54 id. 545; Pelzel v. Schepp, 83 id. 444; O'Donnell v. Welz & Zerweck, 97 id. 286; Joyce v. Convent Avenue Construction Co., 155 id. 586, and Doremus v. Auerbach, 176 id, 512; affd., 223 N. Y. 709.) My opinion is that the judgment goes beyond “ the bounds of what is practicable and reasonable.” (Caspersen v. La Sala Bros., 253 N. Y. 491.)
The judgment should be reversed, with costs, and the complaint dismissed, with costs.
Scudder, J., concurs.
Judgment affirmed, with costs.